Requirement for information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
In view of the presentation by Pasi et al. on July 10, 2017 (Fitusiran, an Investigational RNAi Therapeutic Targeting Antithrombin for the treatment of Hemophilia: Interim Results from a Phase 2 extension study in patients with Hemophilia A or B with or without inhibitors, pages 1-16, retrieved on-line 3/7/22 from Alnylam), clinical trial NCT02554773 could be applicable as prior art, but more information unavailable to the Office is needed before the Office can make a decision on whether or not it is prior art.
NOTE: the clinical trial NCT02554773 appears to be disclosed in US 20170159053.  The clinical trial appears to teach similar subject matter that might make the claimed method anticipated or obvious.  The chemically modified dsRNA labelled ALN-AT3SC appears to similar to the claimed dsRNA,  The clinical trial comprises administering ALN-AT3DC to humans having hemophilia A or B with inhibitors and administering a bypassing agent to the human. 
However, the clinical trial does not disclose the ligand conjugated to the siRNA, the amount of the siRNA administered or the amount of the bypassing agent or type of bypassing agent used int the clinical trial.

2) Was a ligand as set forth in claim 2, part of the dsRNA in the composition used in the clinical trial?
3) What was the dose of dsRNA and bypassing agent (BPA) used in clinical trial NCT02554773?  
4) Was the amount of the bypassing agent an amount reduced compared to the recommended effective amount of BPA?
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 2 and 57-71) and species (aPCC, claims 2, 57-63 and 67-71) in the reply filed on 1/25/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, the species (claims 64-66) requirement is withdrawn and the non-elected species are rejoined with the elected species and examined.
The claims directed to a non-elected invention were cancelled.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that 

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 57-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of prophylactic treatment of a bleeding event in a human subject having hemophilia A or B with inhibitors, does not reasonably provide enablement for a method of prophylactic treatment of a human subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
At the time of the effective filing date, the prior art teaches using the claimed chemically siRNA (also known as Fitusiran, see pages 108-109 (AT3C-001) of the specification) to treat a bleeding event in human having hemophilia with or without an inhibitor.  See Ragni et al. (Blood 128 (22):2572,322. Disorders of coagulation of fibrinolysis: Poster II, pages 1-7) and Pasi et al. (Blood 2016, 128 (22):1397. Disorders of coagulation of fibrinolysis: Poster I, pages 1-7).
Some hemophiliacs develop antibodies (inhibitors) against the replacement factor given to them and thus become refractory to replacement coagulation factor (page 1 of specification). 
The applicant teach using the siRNA and a bypassing agent (BA) to treat a bleeding event in a subject having hemophilia having with or without an inhibitor.  The as-filed specification discloses that a ‘prophylactically effective amount’ is sufficient to 
The broadest reasonable interpretation of the claimed method is protecting a human subject having a hemophilia A or B with inhibitors from any disease or disorder associated with Serpine 1 expression.  The pre-amble of the claimed method does not define what is the prophylactic treatment (since the claim indicates that a bleeding event has occurred), the Office has to give the pre-amble the broadest reasonable interpretation.  Other than a bleeding event, the claimed method is not enabled for any other type of prophylactic treatment embraced by the instant claims.  The prior art of record does not teach other types of diseases or disorders that can be used in the claimed method.  The applicant does not teach how to carry out the claimed method in any other disease or disorder associated with Serpine 1 expression.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 57-61, 64, and 67-71 are rejected under 35 U.S.C. 103 as being obvious over Akin et al. (US 2017/0159053, of record) taken with Leissinger et al. (Blood Vol. 16, pages 153-159, 2015).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
‘053 teach a method of treating a bleeding event in a subject having hemophilia A or B with inhibitors comprising administering a composition comprising a chemically modified dsRNA comprising sequences SEQ ID NO: 13 and 14 (the sequences appear to have the same modifications the dsRNA in claim 2) in an amount of 50 or 80 mg, wherein the sense strand is attached to a ligand.  See pages 76-79 and 88-91.  The ligand has the same structure as the ligand in instant claim 2.  The subjects with hemophilia having inhibitors were also administered a bypassing agent (BPA), e.g., activated prothrombin complex concentrate (APCC) and/or recombinant activated FVII (rFVIIa)). 
Paragraph 789 of ‘053 teaches that an amount of recombinant Factor VII (BPA) used by the investigators in a patient who had hemophilia without inhibitors (C1-3) was less than the recommended amount of Factor VII.
’053 does not specifically teach using an effective amount of a BPA to treat a bleeding episode in a subject having Hemophilia A or B with inhibitors, wherein the effective amount of the BPA is reduced compared to the recommended effective amount of the BPA.
However, at the time of the effective filing date, Leissinger et al. teach that clinical trials with hemophilia A patients with inhibitors have demonstrated that prophylaxis with a bypassing agent reduces joint and other types of bleeding and improves health-related quality of life compared with on-demand bypassing therapy (page 153).  Both aPCC and rFVIIa generate thrombin (pages 154-155 and Table 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘053 taken with Leissinger et al., namely to arrive at the claimed invention.  Since the siRNA therapy would lower antithrombin (AT) and improve thrombin generation to restore hemostasis and prevent bleeding, one of ordinary skill in the art would have been motivated to use either BPA in a lower amount compared to the recommended amount because the amount needed to treat a bleeding event should be reduced due the siRNA therapy (see page 79 of ‘053).  It would have been obvious to use either 50 or 80 mg of the siRNA since these amounts can be used to successfully treat hemophilia A with inhibitors in a subject.  Since PBS is routinely used in the art as a sterile buffer to deliver a drug (see pages 76-79 of ‘053), it would have been obvious to use a formulation comprising PBS in the method.  It would have been obvious to deliver the dsRNA molecule once a month to continue treating any bleeding event in the subject.  Since both aPCC and rFVIIa generate thrombin it would have been obvious to use either BPA in the method to assist in thrombin production in the subject.  It would have been obvious to the one of ordinary skill in the art to use the method in any bleeding event (non-surgery related, spontaneous, surgery related, or bleeding episode resulting from trauma) since the method can successfully treat the episode.
	Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 57-61, 64, and 67-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 11,091,759 in view of Leissinger et al. (Blood Vol. 16, pages 153-159, 2015).
The claims of ‘759 are directed to a method of preventing a bleeding event in a subject having hemophilia A or B with inhibitors comprising using a siRNA comprising SEQ ID NO: 13 and 14 with the same modifications and the siRNA is conjugated to the same ligand as set forth in the instant claims.
The only difference between the instant claims and the claims of ‘759 is using a bypassing agent.
A clinical trial using the conjugated siRNA and bypassing agent is discussed in the specification of ‘759 (columns 145-152).
However, at the time of the effective filing date, Leissinger et al. teach that clinical trials with hemophilia A patients with inhibitors have demonstrated that prophylaxis with a bypassing agent reduces joint and other types of bleeding and improves health-related quality of life compared with on-demand bypassing therapy 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘759 with the teaching of Leissinger to use bypassing agents in the method, namely to arrive at the claimed invention.  Since the siRNA therapy would lower AT and improve thrombin generation to restore hemostasis and prevent bleeding, one of ordinary skill in the art would have been motivated to use either BPA in a lower amount compared to the recommended amount because the amount needed to treat a bleeding event should be reduced due the siRNA therapy.  It would have been obvious to use either 50 or 80 mg of the siRNA since these amounts can be used to successfully treat hemophilia A with inhibitors in a subject.  Since PBS is routinely used in the art as a sterile buffer to deliver a drug, it would have been obvious to use a formulation comprising PBS in the method.  It would have been obvious to deliver the dsRNA molecule once a month to continue treating any bleeding event in the subject.  Since both aPCC and rFVIIa generate thrombin it would have been obvious to use either BPA in the method to assist in thrombin production in the subject.  It would have been obvious to the one of ordinary skill in the art to use the method in any bleeding event (non-surgery related, spontaneous, surgery related, or bleeding episode resulting from trauma) since the method can successfully treat the episode.
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Claims 2, 57-61, 64, and 67-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1, 42-51 and 53-56 of copending Application No. 17,375,785 (reference application) taken with Leissinger et al. (supra).  
Claim 1 of ‘785 is directed to a method of preventing bleeding in a subject having hemophilia comprising administering to the subject about 25 mg to about 100 mg of a double stranded molecule comprising an antisense strand comprising SEQ ID NO: 15 wherein all of the nucleotides in the both strands are modified and the sense strand is conjugated to a ligand at the 3’ end.  SEQ ID NO: 15 is 100% identical to a strand of dsRNA comprising SEQ ID NO: 13 and 14 as set forth in the instant claims.  Claims 42-51 and 53-56 of ‘785 are directed to a kit comprising a dsRNA comprising SEQ ID NOs: 13 and 14 (the same sequences as recited in the instant claims) and a ligand (the same ligand as recited in instant claim 2), wherein the kit is used to treat a bleeding event in a subject having hemophilia A or B with inhibitors.  Thus, in view of the intended use of the kit, it would have been obvious to a person of ordinary skill in the art to use the kit in the method recited in the instant claims.
The only difference is that the instant claims also recite administering a bypassing agent to treat the bleeding episode which is not recited in the claims of ‘785. 
A clinical trial using the conjugated siRNA and bypassing agent is discussed in the specification of ‘785 (pages 146-153).
However, at the time of the effective filing date, Leissinger et al. teach that clinical trials with hemophilia A patients with inhibitors have demonstrated that 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘785 with the teaching of Leissinger et al. to use a bypassing agent in the method, namely to arrive at the claimed invention.  Since the siRNA therapy would lower antithrombin and improve thrombin generation to restore hemostasis and prevent bleeding, one of ordinary skill in the art would have been motivated to use either BPA in a lower amount compared to the recommended amount because the amount needed to treat a bleeding event should be reduced due the siRNA therapy.  It would have been obvious to use either 50 or 80 mg of the siRNA since these amounts can be used to successfully treat hemophilia A with inhibitors in a subject.  Since PBS is routinely used in the art as a sterile buffer to deliver a drug, it would have been obvious to use a formulation comprising PBS in the method.  It would have been obvious to deliver the dsRNA molecule once a month to continue treating any bleeding event in the subject.  Since both aPCC and rFVIIa generate thrombin it would have been obvious to use either BPA in the method to assist in thrombin production in the subject.  It would have been obvious to the one of ordinary skill in the art to use the method in any bleeding event (non-surgery related, spontaneous, surgery related, or bleeding episode resulting from trauma) since the method can successfully treat the episode.
prima facie obvious to one ordinary skill in the art at the time of the effective filing date.  
This is a provisional nonstatutory double patenting rejection.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Negrier et al. (Blood 130 (suppl 1): 2366. Disorders of Coagulation of Fibrinolysis: Poster II, December 2, 2017, pages 1-3) teach using Fitusiran to treat patients with hemophilia with inhibitors and bypassing agents (rFVIIa and/or aPCC).  
Qian et al. (Hemophilia 24(S5):MP-219, 2018, page 1) teach using reduced BPA to achieve hemostasis in patients who experiences breakthrough bleeding during Fitusiran treatment.

This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635